          Case 1:16-cv-03711-ER Document 659 Filed 10/02/20 Page 1 of 3
                                        Plaintiffs' request to adjourn the fairness hearing is granted. The
                                        fairness hearing is rescheduled for April 2, 2021 at 11:30 a.m.
                                        The Court further directs that the interim deadlines as set forth in
September 23, 2020                      Appendix A to the Order Providing for Notice to the Settlement
                                        Classes and Preliminarily Approving the Plan of Allocation, Doc.
The Honorable Edgardo Ramos             652 at 11, remain in effect.
United States District Court
Southern District of New York
                                        It is SO ORDERED.
40 Foley Square                                                                10/02/2020
New York, NY 10007

Re:    In re SSA Bonds Antitrust Litigation, Case No. 1:16-cv-3711-ER

Dear Judge Ramos:

This letter contains (i) a request by Plaintiffs, pursuant to Section 1.E of Your Honor’s Individual
Practices, to adjourn the December 3, 2020 fairness hearing and to otherwise clarify the schedule
for final approval of the pending settlements; and (ii) a joint update regarding the Settling
Defendants’ production of contact information necessary to provide notice to the settlement
classes.

Schedule for the Remaining Events and Submissions Relating to the Settlements

In its July 15, 2020 Order Providing for Notice to the Settlement Classes and Preliminarily
Approving the Plan of Allocation (Dkt. No. 652) (the “Order”), this Court approved the schedule
for interim deadlines leading up to the final fairness hearing. However, because the Settling
Defendants were still gathering the needed Class member contact information, the deadlines
were framed in relation to one another, rather as dates certain. For instance, the “Notice Date” is
defined as being 15 days after Plaintiffs to the Court that certify the contact information had been
received. Dkt. No. 652, ¶ 11. Class members then are to be given 95 days from the “Notice
Date” to file any objections. Id. ¶ 22.

Also in the Order, the Court set a fairness hearing date of December 3, 2020. Id. ¶ 25.

Unfortunately, due to the unanticipated length of time it has taken to receive the contact
information, see Dkts. Nos. 653, 654, 656, 657, the fairness hearing date is incompatible with the
interim milestones. That is, there is no longer sufficient time between today’s date and
December 3, 2020 to provide Class members the same amount of time to receive notice of the
settlements, analyze their options, and decide what to do in response.

Plaintiffs are in the process of reviewing the final productions of contact information referenced
below, in the hopes of being able to certify to the Court shortly that Plaintiffs are prepared to
proceed with the notice program. See Dkt. No. 652, ¶ 10. Because Plaintiffs need to know what
dates and deadlines to include in the to-be-mailed notice forms, Plaintiffs respectfully request an
order (1) adjourning the December 3, 2020 fairness hearing date, to be re-scheduled after
Plaintiffs certify to the Court receipt of the necessary Class member contact information, and (2)
re-confirming that the schedule for all interim milestones will remain as set forth in the Order.
See Dkt. No. 652, ¶¶ 12-24.

This is the first time Plaintiffs have requested an adjournment of the fairness hearing date. There
are no known ‘adversaries’ at this time to object or consent to this adjournment, as absent class


                                                 1
          Case 1:16-cv-03711-ER Document 659 Filed 10/02/20 Page 2 of 3




members have not yet received notice of the settlements. The Settling Defendants consent to this
adjournment.

Status Update

In addition, Plaintiffs, together with Settling Defendants HSBC, and Deutsche Bank, write
jointly in response to the Order to submit a status update as to the efforts to obtain from those
Settling Defendants the reasonably available Class member contact information to be used to
effectuate the proposed notice plan. Dkt. No. 652, at 2. As a reminder, Plaintiffs understand
they have already received all reasonably accessible contact information from the remaining
settling defendant, Bank of America. Accordingly, Bank of America is not part of this
submission.

HSBC Bank plc and HSBC Securities (USA) Inc. (“HBSC”) state as follows: Since the parties’
September 9 report, HSBC made three productions containing contact information to counsel for
the Plaintiffs, on September 11, September 15, and September 22, respectively. HSBC believes
that its rolling production of reasonably available contact information is now complete.

Plaintiffs respond to HSBC as follows: Plaintiffs are reviewing HSBC’s most recent production
of contact information to determine whether HSBC has satisfied its obligations under the
settlement agreement.

Deutsche Bank states as follows: Deutsche Bank has worked diligently to identify any other
sources of contact information for certain additional counterparties where contact information
was not readily available within the transactional data sets already produced by Deutsche Bank.
Deutsche Bank has completed its work, and produced the additional information on September
23, 2020.

Plaintiffs respond to Deutsche Bank as follows: Plaintiffs are reviewing the additional
information produced by Deutsche Bank on September 23, 2020 to determine whether Deutsche
Bank has satisfied its obligations under the settlement agreement.

Respectfully submitted,




/s/ Daniel L. Brockett                         /s/ David W. Mitchell
Daniel L. Brockett                             David W. Mitchell
QUINN EMANUEL URQUHART &                       ROBBINS GELLER RUDMAN &
  SULLIVAN, LLP                                  DOWD LLP
51 Madison Avenue, 22nd Floor                  655 West Broadway, Suite 1900
New York, NY 10022                             San Diego, CA 92101

                          Interim Co-Lead Counsel for the Proposed Class




                                                 2
         Case 1:16-cv-03711-ER Document 659 Filed 10/02/20 Page 3 of 3




/s/ Andrew S. Marovitz               /s/John Terzaken
Andrew S. Marovitz                   John Terzaken
MAYER BROWN LLP                      Simpson Thacher & Bartlett LLP
71 S. Wacker Dr.                     900 G Street, N.W.
Chicago, IL 60606                    Washington, D.C. 20001

Counsel for HSBC Defendants          Counsel for Deutsche Bank Defendants




                                       3
